





Exhibit 10.1


EXECUTION VERSION




AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT




This AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMEN (this “Amendment”)
is made as of June 17, 2019 (the “Effective Date”) by and among BLACK HILLS
CORPORATION, a South Dakota corporation (the “Borrower”), the financial
institutions listed on the signature pages hereto (the “Banks”) and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), under that certain Amended and Restated Credit Agreement, dated as of
July 30, 2018 (as amended, supplemented or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”), by and among the Borrower,
the Banks party thereto and the Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings set
forth in the Credit Agreement, as amended by this Amendment (the “Amended Credit
Agreement”).


WHEREAS, the Borrower has requested that the Banks modify the Credit Agreement
in certain respects including to, among other things, increase the term loan
facility provided thereunder (the “Existing Term Loan Facility”) by an aggregate
principal amount of $100,000,000 to permit a term loan facility (including the
Existing Term Loan Facility) in an aggregate principal amount of $400,000,000;
and


WHEREAS, the Borrower, the Banks and the Administrative Agent have so agreed on
the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Banks and the Administrative Agent hereby agree as follows.


ARTICLE I


AMENDMENT


Effective as of the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Article III below, the Credit Agreement is
hereby amended as follows:


1.1    Section 1.1 of the Credit Agreement is hereby amended to insert the
following definitions alphabetically therein:


“Additional Commitment” means (a) as to any Bank, the aggregate commitment of
such Bank to make Additional Loans on the Amendment No. 1 Effective Date as set
forth on Schedule 2.1 or in the most recent Assignment and Assumption or other
documentation contemplated hereby executed by such Bank, as it may be modified
pursuant to the terms hereof and (b) as to all Banks, the aggregate commitment
of all Banks to make Additional Loans, which aggregate commitment shall be
$100,000,000 on the Amendment No. 1 Effective Date. After advancing each
Additional Loan, each reference to a Bank’s Additional Commitment shall refer to
that Bank’s Percentage of the Additional Loans.


“Additional Loans” means, with respect to a Bank, such Bank’s term loan made on
the Amendment No. 1 Effective Date pursuant to Section 2.1(b) (or any conversion
or continuation thereof).


“Amendment No. 1” means that certain Amendment No. 1 to Amended and Restated
Credit Agreement, dated as of the Amendment No. 1 Effective Date, by and among
the Borrower, the Banks party thereto and the Administrative Agent.


“Amendment No. 1 Effective Date” means June 17, 2019.


“Initial Commitment” means, as to any Bank, such Bank’s Percentage of the
Initial Loans.


“Initial Loans” means, with respect to a Bank, such Bank’s term loan continued
on the Effective Date pursuant to Section 2.1(a) (or any conversion or
continuation thereof).




--------------------------------------------------------------------------------









1.2    Section 1.1 of the Credit Agreement is hereby further amended to amend
and restate the definitions of “Commitment”, “Fee Letter”, “Loans” and
“Termination Date” in its entirety as follows:


“Commitment” means each Bank’s Initial Commitment and/or Additional Commitment,
as applicable.


“Fee Letter” means that certain letter dated as of the Amendment No. 1 Effective
Date by and between JPMorgan and the Borrower pertaining to fees to be paid by
the Borrower to JPMorgan thereunder.


“Loans” means, with respect to a Bank, such Bank’s Initial Loans and/or
Additional Loans, as applicable, and includes a Base Rate Loan or Eurodollar
Loan, each of which is a “type” of Loan hereunder.


“Termination Date” means June 17, 2021.


1.3    Section 2.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


Section 2.1    The Loan Commitments.


(a)    Prior to the Effective Date, certain term loans were previously made to
the Borrower under the Existing Credit Agreement which remain outstanding as of
the Effective Date (such outstanding loans being hereinafter referred to as the
“Existing Loans”). Subject to the terms and conditions of this Agreement, the
Borrower and each Bank agree that on the Effective Date the Existing Loans shall
be re-evidenced as loans under this Agreement (each such loan, a “Initial Loan”
hereunder), and the terms of the Existing Loans shall be restated in their
entirety and shall be evidenced by this Agreement. Any amount borrowed under
this Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed.


(b)    Each Bank with an Additional Commitment severally agrees, on the terms
and conditions set forth in Amendment No.1 and this Agreement, to make an
Additional Loan to the Borrower in U.S. Dollars on the Amendment No. 1 Effective
Date, in an amount equal to such Bank’s Additional Commitment by making
immediately available funds available to the Administrative Agent’s designated
account, not later than the time specified by the Administrative Agent. Any
amount borrowed under this Section 2.1(b) and subsequently repaid or prepaid may
not be reborrowed. Unless previously terminated, the Additional Loan Commitments
shall terminate at 5:00 p.m. (New York time) on the Amendment No. 1 Effective
Date. Notwithstanding anything to the contrary herein, from and after the
Amendment No.1 Effective Date, the Initial Loan and Additional Loan of each Bank
shall be combined into a single “Loan” made by such Bank for all purposes
hereunder.


Unless an earlier maturity is provided for hereunder, all Loans shall mature and
be due and payable on the Termination Date.


1.4    Schedule 2.1 to the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Annex I.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


The Borrower hereby represents and warrants as follows:


2.1    This Amendment and the Amended Credit Agreement constitute legal, valid
and binding obligations of the Borrower and are enforceable against the Borrower
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally.


2.2    As of the date hereof and after giving effect to the terms of this
Amendment, (i) the Borrower shall be in full compliance with all of the terms
and conditions of the Amended Credit Agreement, and no Default or Event of
Default shall have occurred and be continuing and (ii) each of the
representations and warranties of the Borrower set forth in the Amended Credit
Agreement are true and correct in all material respects (unless such
representation or warranty is already qualified with respect to materiality, in
which case it shall be and remain true and correct in all respects) as of the
date hereof, except that if any such representation or warranty relates solely
to an earlier date it need only remain true in all material respects (unless
such representation or warranty is already qualified with respect to
materiality, in which case it shall be and remain true and correct in all
respects) as of such date.


2





--------------------------------------------------------------------------------









ARTICLE III


CONDITIONS PRECEDENT


This Amendment shall become effective on the Effective Date, provided, however,
that the effectiveness of this Amendment is subject to the satisfaction of each
of the following conditions precedent:


3.1    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, each Bank and the Administrative Agent.


3.2    The Administrative Agent shall have received for each Bank the favorable
written opinion of each of (i) Faegre Baker Daniels LLP, counsel to the Borrower
and (ii) General Counsel to the Borrower.


3.3    The Administrative Agent shall have received for each Bank copies of the
Borrower’s (i) Articles of Incorporation, together with all amendments and (ii)
bylaws (or comparable constituent documents) and any amendments thereto,
certified in each instance by its Secretary or an Assistant Secretary.


3.4    The Administrative Agent shall have received for each Bank satisfactory
evidence that the Borrower’s Board of Directors has authorized the execution and
delivery of the Amendment and the consummation of the transactions contemplated
thereby together with specimen signatures of the persons authorized to execute
such documents on the Borrower’s behalf, all certified in each instance by its
Secretary or Assistant Secretary.
 
3.5    The Administrative Agent shall have received for each Bank which has
requested same such Bank’s duly executed Note of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 2.10(a) of the
Credit Agreement.


3.6    All legal matters incident to the execution and delivery of the Amendment
shall be satisfactory to the Banks.


3.7    The Administrative Agent shall have received a duly executed Compliance
Certificate containing financial information as of March 31, 2019 (stating a
Consolidated Indebtedness to Capitalization Ratio in accordance with Section
7.17 of the Credit Agreement).


3.8    There has been no material adverse change in the business, assets,
operations, performance or condition, financial or otherwise, of the Borrower
and its subsidiaries, taken as a whole, since the date of the most recently
audited financial year of the Borrower.


3.9    The Borrower shall have provided to the Administrative Agent a
certificate stating that the conditions precedent set forth in Article II and
this Article III have been satisfied.


3.10    The Administrative Agent shall have received payment and/or
reimbursement of the Administrative Agent’s fees and expenses (including, to the
extent invoiced, reasonable fees, charges and disbursements of outside counsel
to the Administrative Agent) in connection with preparation, negotiation and
execution of this Amendment and any other document required to be furnished
herewith.


3.11    The Administrative Agent shall have received such other documents and
information as it may reasonably request.


ARTICLE IV


GENERAL


4.1    Expenses. The Borrower agrees to reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent, including, without limitation, reasonable fees, charges
and disbursements of outside counsel to the Administrative Agent incurred in
connection with preparation, negotiation and execution of this Amendment and any
other document required to be furnished herewith (collectively, “Costs and
Expenses”).




3





--------------------------------------------------------------------------------







4.2    Counterparts. This Amendment may be executed in any number of counterpart
signature pages, and by the different parties on different counterparts, each of
which when executed shall be deemed an original but all such counterparts taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart hereof via facsimile or electronic means shall for all purposes be
as effective as delivery of an original counterpart.


4.3    Severability of Provisions. Any provision in this Amendment that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of this Amendment are declared to be severable.


4.4    Governing Law. This Amendment, and the rights and duties of the parties
hereto, shall be construed and determined in accordance with the internal laws
of the State of New York.


4.5    Successors; Enforceability. The terms and provisions of this Amendment
shall be binding upon the Borrower, the Administrative Agent and the Banks and
their respective successors and assigns, and shall inure to the benefit of the
Borrower, the Administrative Agent and the Banks and the successors and assigns
of the Administrative Agent and the Banks.


4.6    Reference to and Effect on the Credit Agreement.


(a)    Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Amended Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.


(b)    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith (including, without limitation, all of the Credit Documents) shall
remain in full force and effect and are hereby ratified and confirmed.


(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Banks, nor constitute a waiver of any provision of the Amended Credit
Agreement or any other documents, instruments and agreements executed and/or
delivered in connection therewith.


(d)    This Amendment shall constitute a Credit Document.


4.7    Headings. Section headings used in this Amendment are for reference only
and shall not affect the construction of this Amendment.


4.8    Addition of Banks.


(a)Certain Persons are becoming Banks under the Credit Agreement as of the date
of this Amendment. Such Banks shall evidence their entry into the Credit
Agreement by their execution and delivery of signature pages to this Amendment.
This Amendment shall not be given effect prior to receipt of such Banks’
executed pages hereto. Such Banks’ Commitments and Loans appear in Schedule 2.1
of Annex I hereto. Such Persons shall have the rights, duties and obligations of
Banks on and after the date hereof as a result of executing this Amendment
(including, without limitation, funding obligations in respect of their
Additional Commitments as and when required under the Credit Agreement). The
Administrative Agent is hereby authorized to take such steps under the Credit
Agreement as reasonably required to give effect to the addition of such Persons
as Banks, including, without limitation, reallocating outstanding obligations
among the Banks ratably based on their Commitments. The parties hereto agree
with and consent to the foregoing.


(b)The Administrative Agent shall make such reallocations, sales, assignments or
other relevant actions in respect of “Loans” (each as defined in and in effect
under the Credit Agreement) as are necessary in order that each such Banks’
Loans hereunder reflects such Banks’ Percentage thereof on the Effective Date,
and the Borrower and each Bank that was a Bank under the Credit Agreement prior
to giving effect to this Amendment hereby agrees (with effect immediately prior
to the Effective Date) that (x) such reallocation, sales and assignments shall
be deemed to have been effected by way of, and subject to the terms and
conditions of, Assignment and Assumptions, without the payment of any related
assignment fee, and, except for promissory notes requested by a Bank in
accordance with the Section 2.10(a) of the Credit Agreement, no other documents
or instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived), (y) such reallocation shall
satisfy the assignment provisions of Section 11.10(b) of the Credit Agreement
and (z) in connection with such reallocation, the Borrower shall pay all
interest and fees on the outstanding Loans accrued to the date hereof to the
Administrative Agent for the account of the Banks party hereto other than
“breakage” costs waived pursuant to Section 4.8(c) below.


4





--------------------------------------------------------------------------------







 
(c)Each Bank who was a Bank immediately prior to giving effect to the Amendment
agrees to waive all losses, costs and expenses incurred by such Lender under
Section 2.11 of the Credit Agreement in connection with the sale and assignment
of any Eurodollar Loans and such reallocation described in this Section 4.8.


(signature pages follow)








5





--------------------------------------------------------------------------------








In WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized representatives as of the day
and year first above written.




BORROWER:


BLACK HILLS CORPORATION,
a South Dakota corporation


By:
/s/ Richard W. Kinzley
Name:
Richard W. Kinzley
Title:
Senior Vice President and Chief Financial Officer



Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and a Bank


By:
/s/ Justin Martin
Name:
Justin Martin
Title:
Authorized Officer





Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Bank


By:
/s/ John M. Eyerman
Name:
John M. Eyerman
Title:
Senior Vice President





Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Bank


By:
/s/ Jonathan M. Phillips
Name:
Jonathan M. Phillips
Title:
Senior Vice President





Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







COBANK, ACB, as a Bank


By:
/s/ Ryan M. Spearman
Name:
Ryan M. Spearman
Title:
Vice President





Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------







BANK OF MONTREAL, as a Bank


By:
/s/ Rahul Shah
Name:
Rahul Shah
Title:
Managing Director



Signature Page to
Amendment No. 1 to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------








ANNEX I


SCHEDULE 2.1
TERM LOANS
Bank
Initial Loan Amount
Additional Commitment Amount
Pro Rata Share
JPMorgan Chase Bank, N.A.
$90,000,000
$10,000,000
25.000000000%
U.S. Bank National Association
$90,000,000
$10,000,000
25.000000000%
Bank of America, N.A.
$60,000,000
$10,000,000
17.500000000%
CoBank, ACB
$60,000,000
$10,000,000
17.500000000%
Bank of Montreal, Chicago Branch
$0
$60,000,000
15.000000000%
TOTALS
$300,000,000
$100,000,000
100.000%





